Shackleford, C. J.,
(after stating the facts.) The first eight grounds of the demurrer interposed by the respondents to the information attack the form thereof and question whether or not the same has been properly brought or will lie. Our attention has been called by the respective counsel to a number of authorities bearing upon these grounds and we have had the benefit not only of carefully prepared briefs relating thereto but of elaborate oral arguments as well. Although these points are replete with interest and we appreciate the able and thorough manner in which they have been presented to us by the respective counsel, we have determined that no extended- discussion thereof by us is either advisable or necessary, especially so since counsel for the respondents, while raising and strenuously arguing these points of practice and procedure, have requested us in the event the act is sustained *349to render a decision upon the merits of the case, and for the further reason that an examination Of these points has led to an investigation of the entire case presented by the record, and as it has been argued by counsel, and we have reached a conclusion thereon, thei’efore we have decided to dispose of the ease on its merits, with only brief reference to these preliminary matters. Jacksonville Electric Light Co. v. City of Jacksonville, 36 Fla. 229, text 262, 18 South. Rep. 677, S. C. 51 Am. St. Rep. 24, 30 L. R. A. 540.
As we said in our Advisory Opinion to the Governor, 49 Fla. 269, 39 South. Rep. 63, text 64, “The duties to be performed by such board (the State Board of Control) are important and essentially governmental in character. The office is continuous and permanent, and remains to be filled, though the incumbents may die or resign.” It necessarily follows, then, as was said by this court, speaking through Mr. Justice W.ESTCOTT, in the very able and exhaustive opinion rendered by him in State v. Gleason, 32 Fla. 190, text 224 et seq.: “An information in the nature of a quo warranto may be filed at the discretion of the Attorney General in a case of this character. The proper process 'issues on demand of the proper officer of the State, as a matter of cours,e, and there is no more necessity for an application to this court for this writ than there would be for a summons in a Circuit Court when the State is about to commence an action of debt against one of her debtors. No reasons are offered why the writ should issue, no information is communicated by affidavit or otherwise, and there is no power in this court to refuse issuing the writ. Why ask leave? It is the admission that this court has a discretion, whereas none is conceived to exist.’ 8th Missouri, 331.
*350Under the laws of this State, the Attorney General is as much the representative of the State of Florida in the Supreme Court, as the King’s Attorney General is his representative in the Court of King’s Bench; indeed, more so, as in the Court of King’s Bench there are for certain causes representatives of the King’s other than the Attorney General; while here, it is his sole duty to 'appear in and attend to, in behalf of the State, all suits or prosecutions, civil or criminal, or in equity, in which the State may be a party, or in anywise interested, in the Supreme Court of this State.’ Acts of 1845, page 5.
The office of Attorney General is, in many respects, judicial in its character, and he is clothed with a considerable discretion. The appropriate and proper function of courts is to hear causes that the citizens of the State may see proper to institute, and there are but few cases in which they can exercise a discretion to refuse to hear them. The Attorney General being intimately associated with the other departments of the Government, being as well the proper legal adviser of the Executive as the Legislative department of the Government, it is highly proper, whenever the right to a public office is to be tried, that he should be clothed with a discretion in the premises which should be exercised at least independently of the courts in actions of this character. A careful review of the cases in the books will show that the records disclose that in almost every case of this kind there is more or less political feeling, and the case at bar discloses no less, and indeed much more, of this than is usual. Is it to be said that it is a function appropriate to a court to weigh the motives of contending political factions, examine into their various political theories, attempt to enter into their breasts, and determine motives? Are they to measure with microscopic analysis, and ascertain whether there *351is passion and prejudice, and after ascertaining that there is, to fix by judicial determination just how much of each, or either, or both, is necessary to remove a case from judicial scrutiny?
The court cannot criticize the motives of a party acting as an officer; it may, in some cases, exercise a discretion where a relator clothed with no official discretion asks its aid. In him are vested no public rights, no governmental discretion, and he seeks a judicial tribunal as an individual, and should not be permitted to inquire into rights to franchise unless the public good is promoted thereby.
This discretion is vested in the Attorney General; if he exercises it improperly, there is another tribunal, the people, or their grand inquest, the Assembly, to punish him.” Also see Robinson v. Jones, 14 Fla. 256; State v. Jones, 16 Fla. 306; Lake v. Palmer, 18 Fla. 501, text 506, et seq.; State v. Anderson, 26 Fla. 240, text 251, et seq., especially 253, 8 South. Rep. 1; Buckman v. State, 34 Fla. 48, text 56 et seq., 15 South. Rep. 697, S. C. 24 L. R. A. 806.
The statutes now in force relating to the institution of proceedings upon writs of quo warranto in this State are found in the Revised Statutes of 1892, and are as follows:
“1781. Power of court to make parties. — In all proceedings upon writs of quo warranto, or upon information in the nature of such writs, or in civil actions instituted to obtain the remedies obtainable by such proceedings, where the Attorney General institutes the action and does not. make all the persons claiming title to the office parties, it shall be within the power of the court to make parties defendant of all persons claiming the office and not made parties by the Attorney General. But the said persons so desiring to be made parties shall be required to set forth by petition under oath a prima facie case of right and title to the office before the court can be re*352qxiired to make the order, and to give security to the satisfaction of the court for the payment of all costs which may be awarded against them.
1782. Right of claimant upon refusal of Attorney General. — Any person claiming title to an office which is exercised by another shall have the right, upon refusal by the Attorney General to institute proceedings in the name of the State upon such claimant’s relation, or upon the Attorney General’s refusal to file a complaint setting forth his name as the person rightfully entitled to the office, to file an information, or institute an action in the name of the State against the person exercising the office, setting up his own claim. In this case, the court is authorized and required to determine the right of the claimant to the office if he so desires. However, in this as well as in all other proceedings of this character, no person shall be adjudged entitled to hold an office except upon full proof of his title to the office.”
It is unnecessary for us to discuss the changes which have been made in our statutes since the opinion in Gleason v. State, supra, was rendered. Suffice it to state, as was said by this court in State v. Anderson, supra, text 251, in referring to the case of Gleason v. State, supra, “There is nothing in our jurisdiction as defined by the present Constitution (1885) that renders the above decision inapplicable or without controlling authority now.” We would add- that none of the changes made in our statutes since that decision was rendered have lessened or impaired its force or applicability upon the points now under consideration. It still remains not only the leading case in this court upon the subject of proceedings upon writs of quo warranto, but as was admitted by the respective counsel, if we understood them correctly, one of the leading cases in the *353United States. It is, then, the settled law in this State, as it was at common law, that “an information in the nature of a quo warramto may be filed at the discretion of the Attorney General in a case of this character,” and that “there is no more necessity for an application to this court for this writ than there would be for a summons in a Circuit Court when the State is about to commence an action of debt against one of her debtors.” State v. Gleason, supra, text 224, 225; State v. Anderson, supra, text 253. “This discretion is vested in the Attorney General; if he exercises it improperly, there is another tribunal, the people, or their grand inquest, the Assembly, to punish him.” State v. Gleason, supra, text 226.
Upon the Attorney General, then, rests the responsibility for the filing of this information, for its form, nature and contents, including all of its allegations. This authority and responsibility so vested in him cannot be delegated by 'him to any person or persons, or even cast upon this court. See Shortt’s Informations, Mandamus and Prohibition, Amer. Ed. by Heard, star pages 112 et seq. and authorities cited in notes; 23 Amer. & Eng. Ency. Law (2nd ed.) 601 et seq. and authorities cited in notes; 17 Ency. of Pl. & Pr. 428, 441, 442, 444, 448, and notes; High’s Extraordinary Remedies (3rd ed.) Section 697, and notes; 1 Spelling’s Injunctions and Other Extraordinary Remedies (2nd ed.) Sections 1834 et seq. and notes. It would seem that the proper practice in a proceeding of this character is to institute it in the name of the State upon the relation of the Attorney General. Gleason v. State, supra.
The requirement in section 37 of Article 5 of the Constitution of 1885, being in substance the same as the one in force at the time the decision in Gleason v. State, supra, *354was rendered, is as follows: “The style of all process shall be ‘The State of Florida,’ and all prosecutions shall be conducted in the name and by the authority of the State.”
iWe shall treat this information as brought in the name of the State upon the relation of the Attorney General, though in a somewhat informal manner, considering the mention of the so-styled relators as mere surplusage and in no way affecting the validity of the information, nor in any way affecting the absolute control of the case by the Attorney General in his official capacity. See Shortt’s Information, Mandamus and Prohibition, Amer. Ed. by Heard, star page 112, note 1; Commonwealth v. Fowler. 10 Mass. 290; Goddard v. Smithett, 3 Gray (Mass.) 116; Commonwealth v. Allen, 128 Mass. 308; Attorney General v. Adonai Shomo Corp. 167 Mass. 424, 45 N. E. Rep. 762; High’s Extraordinary Remedies (3rd ed.) Sections 697, 703; 17 Ency. Pl. & Pr. 462.
Assuming, then, without further discussion and without passing upon the points raised by the first eight grounds of the demurrer, that the proceedings in the instant case have been properly instituted and that the inf ormation is in sufficiently proper form' to warrant our consideration of the case on its merits, for the reasons already stated, without more ado, we pass to the consideration ■ of the merits.
The ninth and only remaining ground of the demurrer is that “Chapter 5384 of the laws of Florida assailed as unconstitutional is not obnoxious to the constitutional provisions set forth in the information.”
This brings us face to face with the act in question and we must determine whether or not it is sufficient to withstand the attack made upon it in the information and the amendment filed thereto and treated by the respective counsel as forming a part thereof. This we shall now *355proceed to do, taking up for consideration the grounds of attack upon the constitutionality of said act in the order in which they appear in the information and- the amendment. Before doing this, however, it may he well for us to remember and 'bear in mind throughout this discussion that “No rule of constitutional construction is better settled than that if there be a doubt whether a legislative enactment is strictly constitutional, or that if it be not clearly opposed to constitutional restrictions, the courts will not hold the enactment to be invalid. If the courts were to hold otherwise they would become mere lawmakers, undertaking to place obstacles in the way of legislation which had not been plainly placed there by the people in framing the Charter itself, and deny to the people represented in the Legislature a power they had not denied to the legislative department.” ’Cheney v. Jones, lá Fla. 587, text 607. As was said in Holton v. State, 28 Fla. 303, 9 South. Rep. 716, 2nd head-note, “A liberal rule of construction should be applied when the constitutionality of legislative enactments is questioned; and every reasonable doubt should be resolved in favor of the constitutionality of the act assailed.” Also, as was said in State ex rel. Turner v. Hocker, 36 Fla. 358, text 368 et seq. 18 South. Rep. 767, “In passing upon the constitutionality of statutes generally, no matter from what standpoint the attack thereon may be made, it is a well-settled and cardinal rule that nothing but a clear violation of the Constitution will justify the courts in overruling the legislative will; and where there is a reasonable doubt as to the constitutionality of an act it must be resolved in favor of the act, and it should be upheld. It is further well-settled that 'constitutional provisions for the government of the legislative department in the enactment of laws, like those quoted above, are mandatory, and that it is the *356duty of the courts to adjudge the law invalid and void in cases where it is clear, beyond reasonable doubt, that these provisions have been violated or ignored; but these provisions should receive, not a technical construction, but a reasonable one; and looking to the evils intended to be remedied thereby, only such legislative acts should be overthrown as are clearly and obviously offensive in their spirit and meaning. See the numerous cases cited in the notes to Davis v. State, 61 Amer. Dec. 331.” Also see to the same effect County Commissioners of Duval County v. City of Jacksonville, 36 Fla. 196, 18 South. Rep. 339, 29 L. R. A. 416; State v. Canfield, 40 Fla. 36, 23 South. Rep. 591, 42 L. R. A. 72; Webster v. Powell, 36 Fla. 703, text 715, et seq., 18 South. Rep. 441; State ex rel. Attorney General v. Burns, 38 Fla. 367, text 388, 21 South. Rep. 290.
Having before us these principles, which must guide us in our investigation and determination, we now turn to the grounds of objection urged against the constitutionality of the act in question, and, as a matter of convenience, we shall number the grounds and divide them into separate sections.
I.
The first ground alleged in the information against the constitutionality of the act in question is as follows: “That the said act is in violation of the constitution of the State of Florida and the constitution of the United 'States and is void and of no effect and confers no powers, functions, franchises or privileges upon them (the officers named in the information) for that by act of Congress of July 2, 1862, the funds for the establishing and maintenance of the Florida Agricultural College was donated *357by the government of the United States for the certain purpose therein expressed as follows, to-wit: ‘to teach such branches of learning as are related' to agriculture and the mechanic arts, without excluding other scientific and classical studies and including military tactics in order to promote the liberal and practical education of the industrial classes in the several pursuits and professions of life.' And the act of the legislature, Section 279 of the Eevised Statutes of Florida in words accepted said donation for the same purpose; and for that the contract then and there and thereby entered into by and on the part of the State of Florida with the Government of the United States and the act of Congress upon the subject, which is the supreme law of the land, requires the said State to use the said funds for the maintenance of a college of the class expressed in the words and terms of the contract created in the transaction of the said donation and acceptance and according to the terms of the act of Congress; whereas under the requirements of the said act of the legislature, no student can be admitted to said Agricultural College except those who have passed a satisfactory examination at some high school, and through the twelfth grade as now established, or some other institution of learning having an equivalent of instruction to the twelfth grade, which excludes the persons and classes for whom said provision of said act of Congress was made. So that the said act is void as impairing the obligation of the contract and as conflicting with the said 'act of Congress.”
The act of Congress referred to in the above- quotation from the information is found in Vol. 12 of U. S. Statutes at Large, 503, et seq., 2 Fed. Stats. Annotated, 850 et seq., but we deem it unnecessary to copy this act here for the *358reason that the same was extensively discussed by this court in State ex rel. Attorney General v. Knowles, 16 Fla. 577, as was also Chapter 1766 of the Laws of Florida of 1870, of which Chapter section 279 of the Revised Statutes of Florida, of 1892 formed a part. In the statement and opinion in this case a full history of what was done under this Act of Congress ¡by the State of Florida, including all the amendments to Chapter 1766 adopted by the Legislature of Florida is set forth, and as to these matters we content ourselves by referring to said cited case. There, as in the instant case, the constitutionality of the Act of the Florida Legislature then in force in regard to The Florida Agricultural College was assailed largely upon the same grounds which form the basis of attack in the instant case. In the opinion rendered therein by Mr. Justice WEIS'TOOTT it was held that Chap. 3045 of the Laws of 1877, which amended Chap. 1766 of the Laws of 1870, was not unconstitutional, and the following language on page 616 et seg. was used by Mm: “The next general proposition as to this statute is that it impairs the obligation of a contract. The statute changes the trustees of this college. It substitutes the trustees named in the act of 1877 for those named in the act of 1872, as the act of 1872 substituted those named in it for those mentioned in the act of 1870. The ground upon which this view is based is that this is a private not a public corporation. The corporation is itself founded by the State through property derived from the government of the United States. These trustees are made by this legislation the agents of the State to collect and disburse property appropriated by the General Government to the State for a public purpose.
There, is not and never was any private property in the *359trustees in the funds. They were derived from the government. The founder of this institution was the government of the State of Florida, and the property which constituted its basis was public moneys of the State of Florida derived by it from the government of the United States in trust for the establishment of an institution of this character.
It never was the purpose of the State of Florida to give these trustees any private right to this property. Throughout the whole legislation they are shown to be simple public agents to manage a public property. The only right they have to it is by the legislation of the State, and every section of these acts shows that it was founded by public funds and for a public purpose, 5 Stew. & Port., 23; 4 Wheat., 518.
It may be true that any legislation of the State appropriating these funds to any other purpose than that public purpose named in the act of Congress, might have been in bad faith, but that is a matter which does not concern these trustees, nor does this fact change the nature of the institution.”
It will ibe borne in mind that the cited case was, as is the instant case, a quo warramto proceeding.
We are of the opinion that there is no force in this objection and that it is without merit. It is not pointed out to us in what manner any of the provisions of the act assailed as being unconstitutional defeats the purpose of the act of Congress. It is not charged directly in the information that any students have been or will be deprived of the right to receive the benefits of a college education contemplated by the act of Congress, the title of which act is “An Act donating Public Lands to the Several States and Territories, which may provide Colleges for the *360Benefit of Agricultural and the Mechanic Arts.” It surely cannot be seriously contended that the Legislature has not the right to provide proper educational qualifications for admission to the college so created by the Legislature under the provisions of this act of Congress. Undoubtedly some judgment and discretion were to be used by the Legislature in prescribing these qualifications, otherwise how could the institution in question be a college? As a matter of fact, the Legislature in Section 15 of Chapter 1766 of the Laws of 1870, brought forward into the Revised Statutes of 1892 as section 293, relating to the Florida Agricultural College, expressly conferred upon the faculty thereof the authority to “determine the basis of admission” to the college, thereby recognizing the fact that all pupils, regardless of age or qualifications, were not entitled to admission. This provision has never (been called in question, so far as we are informed, but has been silently acquiesced in ever since its enactment. If the faculty could be left by the Legislature unrestricted in determining “the basis of admission,” why could not the Legislature itself fix this basis, as it did in the act in question? Congress certainly did not intend that a State accepting the provisions of the act and establishing a college thereunder should admit thereto any children who saw fit to apply, whether in the kindergarten, primary or whatsoever department, in default whereof the contract so made between Congress and the State would be impaired and the act of Congress thereby violated. To so hold would be an utter absurdity, a.nd yet the contention of the relator logically leads to this reductio ad absurdum. But this is not all. On turning to Chap. 1 of Title 5 of the Revised Statutes of 1892, embracing sections 225 to 267 inclusive, to say nothing of the various acts amendatory that have been enacted into *361law’s since the adaption of the Revised Statutes, we find that the State of Florida has made most ample and liberal provisions for her public schools, so that every child within her borders has the opportunity of receiving full and adequate preparation for admission to the University of the State of Florida created by Chapter 5384 of the Laws of 1905, which act is 'here assailed as being unconstitutional. Also see Chapter 5206 of the Laws of 1903, being entitled “An Act to Define the Grades of Instruction which shall be Taught in the Uniform System of Public Schools of Florida, to Aid and Encourage the Establishment of Public High Schools and Rural Graded Schools, to Prescribe Conditions, Provide for Inspection, and to Make Appropriations Therefor.” We would further refer to Chapters 5381, 5382, and 5383 of the Laws of 1905, immediately preceding Chapter 5384. A mere reading of these laws will prove convincing that the State, acting through her legislative arm, is endeavoring to aid in every possible way the design contemplated by the cited act of Congress, “to promote the liberal and practical education of the industrial classes in the several pursuits and professions of life.” Wherein the act in question is “void as impairing the obligation of the contract and as conflicting with the said act of Congress” we utterly fail to see.
Even if it be assumed that students below the twelfth grade as mentioned in the assailed law have a legal right to admission to the University of the State of Floxdda, which, howevei*, has not been made to appear to us, that right could be enforced by appropriate proceedings, notwithstanding the provisions of the act in question upon the subject, and the provisions so contained in the act could not make the entire act unconstitutional or void. *362See Hart v. Bostwick, 14 Fla. 162, text 171; Ex parte Pitts, 35 Fla. 149, 17 South. Rep. 76; State ex rel. Attorney General v. Dillon, 32 Fla. 545, 14 South. Rep. 383, 22 L. R. A. 124; English v. State, 31 Fla. 340, 12 South. Rep. 689; Donald v. State, 31 Fla. 255, 12 South. Rep. 695; State ex rel. Moody v. J. T. & K. W. Ry. Co., 20 Fla. 616.
We would also call attention to the case of State v. The Vicksburg & Nashville R. R. Co., 51 Miss. 362, wherein that court had occasion to pass upon and construe certain acts of the Legislature of that State dealing with proceeds derived from the sale of lands donated to the State by the act of Congress of 1862, which is the act with which Chapter 5384 is said to conflict in the instant case. In the opinion rendered in the cited case the court said, page 366, in speaking of the investment to be made of the trust fund derived from the sale of the lands, “The discretionary power of the legislature over the subject is full. The foregoing observations are applicable in the main as respects the college, or colleges that may become the beneficiaries. The legislature is free to establish one or more colleges of the character described in the act of Congress, and make them the recipients of the interest for their support, or it may, as it has done, bestow it upon the universities. Tliese universities are public eleemosynary corporations, which dispense the bounty of the State, their founder, to such persons as it directs. They were created by the State, and are supported by public funds, and are instrumentalities in the scheme of education. Both of them are subject to change and modification by the legislature. Against the State, neither of them can set up a vested right to property, or corporate franchises. Their governing boards are appointees of the State without *363right or power to continue the succession. The State could withdraw the interest of the fund from them, and found another institution and make it the recipient of it.” This opinion is instructive upon several points in the instant .case and we shall have occasion to refer to it again.
II.
The second ground of unconstitutionality stated in the information is: “That the said act impairs the obligation of the contract of the State of Florida with the people who donated to the Board of Trustees of the Florida Agricultural College who were agents of the State for the purpose of locating -said college, $15,000 and one hundred acres of land in consideration of the location of the Agricultural College at Lake -City, as hereinbefore mentioned in that the said act provides for the removal of the Florida Agricultural College from Lake City without any cause for such removal, and also -takes from them their property in the -premises without due process of law.”
We are of the opinion that there is even less merit in this specification than in the first objection, which we have just discussed, and -a part of what we said there has equal applicability 'here. The quoted extract from the able opinion of Mr. Justice SIMRALL in State v. The Vicksburg & Nashville R. R. Co., supra, is especially in ■point. Also, as was well said by counsel for the respondents, “The existence of -a contract is essential to its obligation, and, if there be no contract, there is no obligation of it to be violated.” See 8 Cyc. 991; Lobrano v. Nelligan, 9 Wall. 295; Bryan v. Board of Education of the Kentucky Conference of the Mehthodist Episcopal Church, South, 151 U. S. 639, 14 Sup. Ct. Rep. 465. Also see the *364excerpt quoted above from State ex rel. Attorney General v. Knowles, 16 Fla. 577, text 616 et seq., which also seems to us to be directly in point. We quote further from page 617 in that opinion, “It is insisted that the obligation of a contract with W. H. Gleason is impaired by the act of 1877, in that it directs a removal of the college. This question is entirely independent of the question raised in this case, which is the right of the trustees to hold and exercise a public trust against the provisions of a statute naming other persons trustees in their stead. Because they have made a contract with some one else cannot extend their powers or rights.
The question whether a city or town has made a contract with A, B or 0 is entirely distinct from the question whether the Legislature may not change the affairs of a public municipal corporation.
What has been said disposes of the further objection, on the ground that these respondents are deprived of their property without due process of law.”
We also find from the statement and opinion in the cited case that, under Chapter 1766 of the Laws of 1870, and the act supplementary thereto being Chapter 1905 of the Laws of 1872, certain persons named therein as trustees of the Florida Agricultural College were empowered and authorized, among other things, to “determine upon the location of the college at some healthy and conveniently accessible point, which location shall be as near the centre of the State as possible;” in accordance with section 10 of Chapter 1766, the trustees proceeded to complete the organization and establishment of the college and to select a site for the location of the college buildings. “To this end they advertised for propositions from different localities desiring the location of the college for *365contributions to aid in its construction, and received from ffm. H. Gleason an offer of over two thousand acres of land, situate at Eau Gallie, on condition that the college should be permanently located at that place. The trustees accepted this offer, and a contract was made with Mr. Gleason, by which the land was conveyed to the college, and the location of the college was fixed at Eau Gallie, where the trustees commenced the construction of buildings.” Chapter 3045 of the Laws of 1877 “provided for a change of the entire management and control of the Florida State Agricultural College, ¡by removing the trustees or directors created by Chapter 1905, and substituting others in their stead; and also a change of the organization of the officers and committees, and the removal of the college from Eau Gallie, where it had been located under the contract with Mr. Gleason.” See especially section 4 of Chapter 3045 of the Laws of 1877, which reads as follows:
“Sec. 4. It is hereby further enacted, That the said Board of Trustees provided for and established by this act shall have power to remove said Agricultural College, now located at Eau Gallie, on Indian River, in Brevard county, to any point that in their judgment will be for the best interests of the State of Florida; Provided, That the point which may be selected for its location shall be easily accessible and as near the centre of the State as practicable.”
Under and by virtue of the power and authority conferred upon them by 'Chapter 3045, which act was held constitutional in the cited case, the new trustees proceeded to remove'the Florida Agricultural College from Eau Gallie and to locate the same at Lake City. Section 289 of the Rev. Stats, of 1892, simply provides that “The college shall remain at its present location unless the *366same be changed iby statute,” the “present location” not being named therein.
If any contract was made and entered into by the municipality of Lake City or by certain people who donated to the Board of Trustees of the Florida Agricultural College $15,000 and one hundred acres of land, in consideration of the location of said college at that point, this contract must have been made with the Trustees, and it would seem that what was said- by this court in the cited case of State ex rel. Attorney General v. Knowles, supra, disposes of this second objection to the constitutionality of Chapter 5384 adversely to the contention of the relator.
However, putting the most favorable construction possible upon the contention of the relator which forms the basis for this second objection, and assuming that a contract was made by the State of Florida, whether acting through the Legislature or the Trustees of the College, with said municipality or the donators, in order to secure the location of the college at Lake City, then what follows? What kind of right are involved, public or private? If the latter, as would seem to be the case, then quo warranto is not the proper remedy for the trial of exclusively private rights. It is available only where the public, in theory at least, have some interest. 23 Amer. & Eng. Ency. Law (2nd ed.) 610, and authorities cited in note 6.
The opinion rendered by. this court in Florida, C. & P. R. Co. v. State ex rel. Town of Tavares, 31 Fla. 482, 13 South. Rep. 103, 34 Amer. St. Rep. 30, 20 L. R. A. 419, is in point. That case was ¡brought to this court by writ of error to a judgment of the Circuit Court awarding a peremptory writ of mandamus requiring the plaintiff in error to locate its depot at a particular point in the town of Tavares. In the opinion rendered therein we said, *367page 508, “There is no better settled elementary principle in the law of mandamus than that the writ will never lie to enforce the performance of private contracts.” We also quoted and approved the following language from Marsh v. Fairbury, Pontiac and Northwestern Eailway Company, 64 Ill. 414: “The location of railroad depots has much to do with the accommodation of the wants of the public. And when once established, a change of affairs may require a change of location, in order to suit public convenience. We cannot admit that an individual is entitled to call for the interference of a court of equity to compel a railroad company to locate unchangeably its depot at a particular spot to subserve the private advantages of such individual. Eailroad companies, in order to fulfill one of the ends of their creation — the promotion of the public welfare — should be left free to establish and re-establish their depots wheresoever the accommodation of the wants of the public may require. To grant the relief asked for by the complainant, we would regard as against public policy.”
We further quoted and approved the following from People ex rel. v. Chicago & Alton R. R. Co., 130 Ill. 175: “It is in recognition of the paramount duty of railway companies to establish and maintain their depots at such points, and in such manner, as to subserve the public necessities and convenience, that it has been held by all the courts, with very few exceptions, that contracts materially limiting their power to locate and re-locate their depots, are against public policy, and therefore void.”
Also see the other quotations and authorities cited in the opinion.
With how much more force does this reasoning apply in the instant case. If the Legislature had the power to appoint trustees and authorize them to change the location *368of the college previously established at Eau Gallie, under a contract made with Win. H. Gleason to locate said college permanently at that point and to remove it to any point that, in their judgment, would be best for the interest of the State, why might not a subsequent Legislature appoint other trustees and confer a like power upon them? If Chapter 3045 of the Laws of 1877 was not unconstitutional for that reason, how can we hold Chapter 5384 of the Laws of 1905 to be unconstitutional, when a like attack is made upon it? Surely if the Florida Agricultural College, or the University of Florida, to call it by its name as changed by Chapter 5272 of the Laws of 1903, is a public institution, it is subject to legislative control as other public institutions, and the State in legislating concerning it is but dealing with its own property in the way that will in its judgment best subserve public interests. Moreover, actuated by a spirit of fairness toward the donors, who had made contributions of land' and money in order to secure the location of the college at Lake City, the Legislature expressly provided in Chapter 5384, that in the event none of the institutions of learning created thereby should be located at Lake City, the State Board of Education should refund to the City of Lake City the fifteen thousand dollars and the one hundred acres of land so donated by it.
We deem further discussion of this objection superfluous, and so pass to the third objection urged.
III.
The third ground of unconstitutionality urged is: “That it is provided by Section 1, Article 3 of the Constitution of the State that the legislative authority of the State shall be vested in a Senate and a House of Represen*369tatives which shall he designated the Legislature of the State of Florida; whereas in and by the said act the Legislature has attempted to delegate its powers of making laws in the matter of the removal of the said Florida Agricultural College and the location of the University thereby created; the said institutions having been located by law. Section 289, Revised Statutes of Florida.”
We have already practically disposed of this objection in discussing the second objection.
It is true, as we have said and is contended by the relator that section 289 of the Revised Statutes of 1892, provides that the Florida Agricultural College shall remain at its present location unless the same be changed by statute. This location, as we have seen, had been fixed by the trustees at Lake City, as its previous location had been fixed by' former trustees at Eau Gallie. Chapter 3015 of the Laws of 1877 had appointed other trustees and empowered them to remove the college “to any point that in their judgment will be for the best interests of the State of Florida; provided, that the point which may be selected for its location shall be easily accessible and as near the centre of the State as possible.” Acting under the authority so vested in them by said Chapter the trustees appointed therein, in the exercise of their judgment and discretion, located the college at Lake City, and, in that way Lake City secured the location of the college. If Chapter 3015 of the Laws of 1877 was held to be constitutional, as it was by this court in State ex rel. Attorney General v. Knowles, supra, how can we hold Chapter 5381 of the Laws of 1905 unconstitutional because it authorizes and empowers the State Board of Control created thereby and the State Board of Education, at a meeting of both of said boards to be held in joint session at the Capital, to *370determine the place of location of the University of the State of Florida? If the former act was constitutional, .jvhy is not the latter? Said Chapter 5384 expressly repeals section 289 of the Revised Statutes of 1892. It cannot be successfully contended that the Legislature did not have the power to repeal this section. In fact, the section so repealed expressly provides that the location of the college might be changed by statute. Is not Chapter 5384 a statute? While it does not undertake to designate the location of the University of the State of Florida, created thereby, as undoubtedly might have been done therein by the Legislature, we fail to see wherein it is rendered unconstitutional by the delegation of the selection of the location to the two Boards named therein.
As was said by this court in Ex-Parte Wells, 21 Fla. 280, text 323, “We do not mean to admit by what we have said that it is ‘always essential that a legislative act should be a completed statute which must, in any event, take effect as a law at the time it leaves the hands of the legislative department. A statute may be conditional and .it may be made to depend upon a subsequent event’.” Also see the discussion therein as to the discretion vested in the Governor by certain acts of the Legislature which were attacked as being unconstitutional. We refer also to Railroad Commissioners v. Pensacola & A. R. Co., 24 Fla. 417, text 471 et seq., 5 South. Rep. 129, 12 Amer. St. Rep. 220, 2 L. R. A. 504, and Storrs v. Pensacola & A. R. Co., 29 Fla. 617, text 620 et seq., 11 South. Rep. 226, as .throwing light upon the delegation of certain powers by the Legislature, in the matter of regulating rates, to the Railroad Commissioners. The following authorities may also prove instructive upon this point: Cooley’s Constitutional Limitations (7th ed.) 164 et seq., and authorities cited in notes; People v. Dunn, 80 Cal. 211, 22 Pac. Rep. *371140; Field v. Clark, 143 U. S. 649, 12 Sup. Ct. Rep. 495; The Cargo of the Brig Aurora v. United States, 7 Cranch (U. S.) 382; Territory ex rel. Smith v. Scott, 3 Dak. 357, 20 N. W. Rep. 401; Advisory Opinion, 138 Mass. 601; Hildreth v. Crawford, 65 Iowa 339, 21 N. W. Rep. 667; The Governor v. McEwen, 5 Humph. (Tenn.) 241; Matter of New York Elevated R. R. Co., 70 N. Y. 327; People v. Harper, 91 Ill. 357; Hurst v. Warner, 102 Mich. 238, 60 N. W. Rep. 440; Stone v. Farmers’ Loan & Trust Co., 116 U. S. 307, 6 Sup. Ct. Rep. 334, 388, 1191; 8 Cyc. 830 et seq., especially 833 and authorities cited in note 96. We think it clearly apparent from an examination of the foregoing cited authorities, to say nothing of the numerous others to which we have referred, that the Legislature has not delegated or attempted to delegate its legislative powers to the two Boards, as urged in the objection we are now considering. If the act in question be unconstitutional for the reasons urged in this objection, it necessarily follows that many other laws which have been enacted, some of which have been on the statute books for many years, are unconstitutional for like reasons. To mention only a few, we refer to section 769 of the Revised 'Statutes of 1892, Chapter 4348 of the Laws of 1895, conferring certain powers upon the State Board of Health; certain sections of Chapters 4 and 5 of Title II of the Revised Statutes of 1892, and the various amendments thereof, conferring certain powers upon the boards of medical examiners and pharmacists mentioned therein; Section 429 of the Revised Statutes of 1892, originally enacted in 1855, conferring certain powers upon the Trustees of the Internal Improvement Fund; Chapter 4893 of the Laws of 1901, creating and conferring certain powers upon the “Capitol Improvement Commission,” Chapter 5472 of the Laws of 1905 creating and conferring certain powers upon *372the “Governor’s Mansion Commission;” Section 15 of Chapter 1766 of the Laws of 1870, brought forward into the Revised Statutes of 1892 as section 293, relating to the Florida Agricultural College empowering the faculty thereof to “determine the basis of admission, the length of complete and partial courses of study, the studies to be pursued, and the text books used,” &c. Still other acts could be added to the foregoing, but we have referred to a sufficient number to serve our purpose.
IV.
We now come to the fourth ground of unconstitutionality alleged in the information, which is: “That in the said act of Congress donating to the State the said fund for the establishment and maintenance of the Florida Agricultural College, and in the act of the Florida Legislature accepting the same, it is provided that military tactics shall be taught in the said college; and whereas in and by the said act of the Legislature, Chapter 5384, it is provided that military tactics shall only be taught in the University, including the Agricultural College, in the event it shall be so determined by the said joint board therein mentioned.”
This need not detain us long. While it is true as was held in Minneapolis Brewing Co. v. McGillivray, 104 Fed. Rep. 258, cited by the relator, that “The constitutionality of a statute is not determined by what has been actually done thereunder, but by what may be done by virtue of its provisions,” yet the facts in the instant case are so unlike those in the cited case as to render the latter of but little applicability, as an examination of the cited case will show. We shall not take the time to discuss the points of difference. While section 2 of Chapter 1766 of *373the Laws of 1870, section 2 of Chapter 1905 of the Laws of 1872, section 1 of Chapter 3045 of the Laws of 1877 and section 279 of the Revised Statutes of 1892, in speaking of “the design” of the Florida Agricultural College, all refer to the teaching of “military tactics” therein, yet, as we have already seen, section 15 of Chapter 1766 of the Laws of 1870, brought forward into the Revised Statutes of 1892 as section 293, confers upon the faculty the power of determining, among other things, “the studies to be pursued” therein. Section 21 of Chapter 5384 of the Laws of 1905 prescribes certain departments which the University of the State of Florida shall have and contain, “and such other departments as may from time to time be determined upon and added at any joint meeting of the State Board of Education with the said Board of Control,” then contains the further provision, “and shall include military tactics if the said joint Boards shall deem the same requisite and proper.” How this last quoted clause can render the act unconstitutional we are at a loss to understand. There is no allegation or even intimation in the information that the joint boards have determined that military tactics shall not be taught in the institution or that they contemplate so deciding. Even if they should so decide, we do not well see how the State could raise the question, especially in a quo warranto proceeding. The reasoning in State v. The Vicksburg & Nashville R. R. Co., 51 Miss. 361, text 366 et seq., is applicable, though in that case the proceeding was by bill in chancery. Also see State ex rel. Attorney General v. Knowles, supra, text 616 et seq.; Emigrant Company v. County of Adams, 100 U. S. 61; Mills County v. Railroad Companies, 107 U. S. 557, 2 Sup. Ct. Rep. 654; Hagar v. Reclamation Dist. No. 108, 111 U. S. 701, 4 Sup. Ct. Rep. 663.
*374However, be this as it may, if it is the legal duty of the State, whether acting through the Legislature directly, through the two joint boards named in the act, or through the faculty of the institution, to require military tactics to be taught therein, this duty can be enforced by appropriate proceedings, instituted by a prospective student desiring instruction in military tactics against the proper parties, and the provisions complained of in the objection under consideration cannot affect the validity of the entire act. See authorities already cited by us near the close of division 1 of this opinion.
V.
The fifth ground of unconstitutionality alleged against the act is: “That in and by the Constitution of the State of Florida the disqualification of persons for office in said State and the power of the legislature to enact laws excluding persons from offices in said State are prescribed and limited; but it is provided in and by the said act, Chapter 5384, that the Board of Control therein and thereby provided for shall consist of five citizens of the State; one from East Florida, one from South Florida, one from West Florida, one from Middle Florida and one from Middle South Floirda, who shall have been residents and citizens thereof for a period of at least ten years prior to their appointment; and that no member of said first Board should be appointed from any county in which any of the institutions named in said act were located, and no appointment upon such board shall ever be made from any county in which an institution created by the act may 6r might be located or situated, which provisions are contrary to and in violation of the constitution of said State.”
*375This ground is strenuously and ably argued by the relator, but it seems to us that, subjected to a rigid analysis, it has only a semblance oí force. The provisions of the Constitution which it is contended in the argument in support of this ground are violated by the act in question are section 27 of Article 3 and section 5 of Article 6, which read as follows:
“Section 27. The legislature shall provide for the election by the people or appointment by the Governor of all State and county officers not otherwise provided for by this Constitution, and fix by law their duties and compensation.”
“Section 5. The legislature shall have power to, and shall enact the necessary laws to exclude from every office of honor, power, trust or profit, civil or military, within the State, and from the right of suffrage, all persons convicted of bribery, perjury, larceny, or of infamous crime, or who shall make or become directly or indirectly interested in, any bet or wager, the result of which shall depend upon any election; or that shall hereafter fight a duel or send or accept a challenge to fight, or that shall be a second to either party, or that shall be the bearer of such challenge or acceptance; but the legal disability shall not accrue until after trial and conviction by due form of law.”
In the consideration of this ground it may be well to bear in mind the difference between the State and the Federal Constitutions. This difference was well defined by this court in the second head-note in Cotton v. County Commissioners of Leon County, 6 Fla. 610, which is as follows : “In proceeding to define and determine the constitutional power of the legislative department, it is proper to note the characteristic difference which marks our *376Federal and State Constitutions. Whilst the former contains only specific grants of powers, the latter makes a general grant of all the political power of the people, restrained only by specific reservations. Hence in determining upon the validity of statutes the acts of Congress are to be construed with greater stringency, than the acts passed by our General Assembly.” Also see Chapman v. Reddick, 41 Fla. 120, text 133, 25 South. Rep. 673; State ex rel. Lamar v. Jacksonville Terminal Co., 41 Fla. 377, text 398, 400, 27 South. Rep. 225. Ex parte Henderson, 6 Fla. 279, also contains an interesting discussion generally of the point now under consideration. Also see Barber v. State, 13 Fla. 675, text 682; State ex rel. Florida Pub. Co. v. Hocker, 35 Fla. 19, 16 South. Rep. 614. In the light of these authorities, it is settled beyond cavil, as was said in Chapman v. Reddick, supra, text 133, that “Our State Constitution is a limitation upon the power; and unless legislation duly pased be clearly contrary to some express or implied prohibition contained therein, the courts have no authority to pronounce it invalid.”
The power of the legislature to pass laws regulating appointments to stautory offices is absolute unless restrained by some constitutional provision. See State ex rel. Attorney General v. Covington, 29 Ohio St. 102, and authorities there cited; Darrow v. State, 8 Colo. 417; State ex rel. v. Thompson, 38 West Va. 485, 24 L. R. A. 343; State ex rel. v. Dillon, 32 Fla. 545, text 568; Hanna v. Young, 84 Md. 179, 34 L. R. A. 55.
The only constitutional provisions bearing upon this subject and presented for consideration here have been set out in full above.
Section 5 of Article 6 of the Constitution quoted in fall above does not deal with the general subject of disqualifi*377cations of persons for office, but it simply makes it the duty of the legislature to enact the necessary laws to exclude from every office within the State the persons falling within the classes therein named. It does not undertake to make such enumerated persons the only persons who may be excluded from offices to be established by the legislature. The constitutional duty to enact laws to exclude persons from office extends only to those referred to in the quoted section, and there the duty imposed by the Constitution in that respect stops. This section does not define or relate to jurisdiction, as did the one under consideration in Singer Manufacturing Co. v. Spratt, 20 Fla. 122, and in Ex-parte Cox, 44 Fla. 537, 33 South. Rep. 509. Neither does it undertake the regulation of any property right, as did the one under consideration in Hinson v. Booth, 39 Fla. 333, 22 South. Rep. 687. It grants no power or authority but simply prescribes a duty, requiring the Legislature to enact laws excluding from every office the persons enumerated therein, but the language used cannot be said to forbid the Legislature from enacting laws excluding other persons than those named from statutory offices. The principle of the maxim, expressio uni-us est exclusio alterius, should be applied with great caution to the provisions of an organic law relating to the legislative department, and we are of the opinion that it is not applicable here. See State ex rel. Lamar v. Jacksonville Terminal Co., supra, text 397 to 403 inclusive. As was said in State ex rel. Attorney General v. Covington, supra, text 118, in the consideration of this matter, “we have confined ourselves, as was our duty to do, solely to the question of legislative power, without any thought or inquiry as to the wisdom of the act, or the motives which induced it.”
*378Again, there being no inhibition in the constitution as to the creation of other offices than those named therein, but on the contrary there being an express recognition of such power in section 27 of Article 3 above quoted, the Legislature has the right to create such other offices and to prescribe the qualifications of the officers to be elected or appointed to such offices, so long as no provision of the constitution is infringed in so doing. Belles v. Burr, 76 Mich. 1, 43 N. W. Rep. 24; Plummer v. Yost, 144 Ill. 68, 33 N. E. Rep. 191, 19 L. R. A. 110; Hanna v. Young, 84 Md. 179, 35 Atl. Rep. 674, 34 L. R. A. 55. We have not been informed wherein the Constitution has been violated in the creation of the State Board of Control and the filling of the same by appointment by the Governor, as has been done by the act in question, otherwise than by the objections and argument in support thereof which we have just treated. This contention is not supported hy the authorities.
Section 27 of Article 3 of the Constitution imposes upon the Legislature the duty of providing “for the election by the people or appointment by the Governor of all State and county officers not otherwise provided for by this Constitution,” but the method of providing for such election or appointment is not prescribed, the only limitation being that the selection of such officers shall be by election or appointment. The constitution prescribes the qualifications of electors but not of persons who may be appointed or elected to such an office as the one under consideration. It seems to us, in the light of the cited authorities, that the Legislature was left absolutely free in the matter, to the extent that we have stated. The qualifications and exclusions mentioned in the act relate not to classes of persons, but to place and length of resi*379dence, and they do not in effect make the appointment to the office in question a legislative appointment; but, on the other hand, in compliance with the constitutional provision cited, such appointment is required to be made by the Governor, whose discretion of choice is not limited except as to reasonable and salutary requisites as to place and length of residence of persons to be appointed. There is nothing in the case of State ex rel. Clyatt v. Hocker, 39 Fla. 477, 22 South. Rep. 721, 63 Am. St. Rep. 174, cited by the relator, which is in conflict in any way with the views which we have just expressed. The case of State ex rel. Attorney General v. George, 23 Fla. 585, 3 South. Rep. 81, also cited by the relator, seems to us to militiate against his contention rather than to strengthen it, and we might well cite it in support of the conclusion which we have reached. As to the authorities from other courts cited by the relator we have given them a careful examination but find nothing therein sufficiently convincing to cause us to reach a different conclusion, our decisions being binding upon us.
It is further contended by the relator that the act is violative of section 15 of Article 4 of the constitution because it provides that members of the State Board of Control may be removed by the Governor, whereas said section provides that officers who have been appointed or elected may be removed by the Governor, for any of the causes therein named, by and with the consent of the Senate. We do not understand in what respect the act is in conflict with this constitutional provision. If the Governor should wish to remove one or more of such members, it is presumed that he would do so in the way prescribed by the constitution.
*380VI.
We have now reached the sixth ground upon which the act is assailed as being unconstitutional, which is: “That it is provided by Section 25, Article 3 of the Constitution of the State of Florida that the Legislature shall provide by general law for incorporating such educational, agricultural, mechanical, transportation, mercantile and other useful companies or asociations as may be deemed necessary; but it shall not pass any special law on any such subject, and any such special law shall be of no effect; provided, however, that nothing therein shall preclude special legislation on the subject as to a university, or the public schools, or as to a ship canal across the State; whereas the said act contains special legislation on subjects forbidden by said section of the constitution, to-wit: The Florida Female College, the Institute for the Blind, Deaf and Dumb, the Colored Normal School and other institutions not connected with the university, the public schools, nor a ship canal across the State.”
This section in its original form as found in the Constitution of 1885, ended with the word “necessary,” and did not contain the words “transportation” and “mercantile.” As 'amended under the joint resolution proposed by the Legislature in 1899, and adopted at the general election 1900, this section now reads as follows:
, “Section 25. The Legislature shall provide by general law for incorporating such educational, agricultural, mechanical, mining, transportation, mercantile and other useful companies or associations as may be deemed necessary; but it shall not pass any special law on any such subject, and any such special law shall he of no effect; Provided, however, That nothing herein shall preclude special *381legislation as to a university or the public schools, on as to a ship canal across the State.”
In support of this objection the relator contends among other things, that the exclusion of a university and the public schools from the provisions of the section by the proviso necessarily includes in the provisions of the section the Florida Female College, the Institute for the Blind, Deaf and Dumb and the Colored Normal School, all of which are made the subject of special legislation in the act in question, although none of such institutions are connected with the university, the public schools or a ship canal across the State. It now behooves us to pass upon this contention and to determine whether or not it is well founded. Assuming that none of these institutions can be said to come under the terms “A university” or “a ship canal across the State,” can they be held to be embraced in the term “the public schools?” Before undertaking to answer this question it may be Avell for us to first consider the circumstances which led to th,e adoption of the amendment to the section of the constitution now before us. That it is proper to do this, see Maxwell v. Dow, 176 U. S. 581, text 602, 20 Sup. Ct. Rep. 448, 494; Cooley’s Constitutional Limitations (7th ed.) 100 and authorities cited in notes; 6 Amer. & Eng. Ency. of Law (2nd ed.) 921, 929, 930. This principle was applied by this court in construing provisions of the constitution in State ex rel. Attorney General v. George, 23 Fla. 585, 3 South. Rep. 81; State ex rel. Attorney General v. Johnson, 30 Fla. 433, 11 South. Rep. 855, 18 L. R. A. 410; Godwin v. King, 31 Fla. 525, 13 South. Rep. 108; State ex rel. Mitchell v. Bloxham, 26 Fla. 407, 7 South. Rep. 873. It will be observed that this section as it originally stood in the constitution of 1885 directed the Legislature to provide by general law for incorporating companies or associations *382enumerated therein but did not prohibit their incorporation by special act, nor did it specifically include mercantile and transportation companies. As a consequence the Legislature at every session was asked to grant many special charters, especially for mercantile and transportation companies. By reason of this fact the business before the Legislature became congested, matters of the utmost public importance were delayed and many bills of both a public and private nature were enacted into laws without mature consideration and corporations frequently obtained peculiar advantages in their special charters to the detriment of other bodies of like nature. To remedy this mischief or evil the amendment to the section of the constitution in question was proposed and adopted. This is a matter of public notoriety. As the word “educational” was One of the subjects embraced in the section it was evidently thought advisable, out of the abundance of -caution, to preclude the possibility of an extension of its meaning to State institutions, hence, the proviso with reference to a university and the public schools. Section 16 of Article 16 of the constitution exempted the property of a corporation which should construct a ship canal across the State from taxation, and it was thought expedient to exclude it also from the effect -of the section.
Section 20 of Article 3 of the constitution, in force at the time of the adoption of the amendment to section 25 of the same Article, expressly prohibits the Legislature from passing special or local laws upon the many subjects enumerated therein, while section 21 of the same Article declared that “in all cases not enumerated or excepted iu that section (20), the Legislature may pass special or local laws.” Without the proviso, then, in the amendment to section 25 of Article 3, the amendment could not apply to any subject not enumerated in section 20, unless *383expressly named. Bnt “the office of a proviso is not to enlarge or extend the act, or a section of which it is a part, bnt rather to be a limitation or a restraint, upon the language which the Legislature has employed.” Black on Interpretation of Laws, 271. See State ex rel. McQuaid v. Commissioners of Duval County, 23 Fla. 483, text 486, 3 South. Rep. 193; Southern Bell Telephone & Telegraph Co. v. D’Alemberte, 39 Fla. 25, 21 South. Rep. 575; Futch v. Adams, 47 Fla., 257, 36 South. Rep. 575; County Commissioners of Lake County v. State, 24 Fla. 263, 4 South. Rep. 795. It would seem, then, that the proviso, by excluding a university and the public schools from the provisions of the section, cannot by implication be held to bring within the terms of the section institutions which could not have come within its meaning without the proviso. However, let us look into the matter still more closely. Section 1 of Article 12 of the constitution requires that “The Legislature shall provide for a uniform system of public free schools, and shall provide for the liberal maintenance of the same.” The proviso in the amendment in question could not have meant, then, the “public free schools,” because they were required to be uniform, hence no special legislation could have been enacted concerning them. But, at the time of the adoption of said amendment, there was no university in the State and the only public schools, other than the public free schools were the Seminary at Tallahassee, the Seminary at Gainesville, the White Normal School at DeFuniak Springs, the Colored Normal School at Tallahassee, the Florida Agricultural College at Lake City, The Florida Military Institute at Bartow, and the Institute for the Blind, Deaf and Dumb at St. Augustine. Could it have been intended in adopting the amendment to prohibit any special legislation concerning any of these institutions? *384If not, would not the Florida Female College established under Chapter 5384 of the Laws of 1905 fall within the same class ? What then was meant by the term “the public schools” as used in the amendment? ,We are now better prepared to answer this question. Perhaps it might help us if we first examined the definitions of the two words “public” and “schools.” Among the primary definitions of the word “public” given in Webster’s International Dictionary, the standard authority, are these, “of or pertaining to the people; belonging to the people,” while the first two definitions of the word “school” given are “a place for learned intercourse and instruction; an institution of learning.” Couple the two definitions, “belonging to the people,” and “an institution of learning,” and we have a class into which all the institutions named readily fall, for every one of them is an institution of learning belonging to the people. They are public institutions of learning maintained and supported for public purposes by public taxation. See State ex rel. Garth v. Switzler, 143 Mo. 287, 45 S. W. Rep. 245, 40 L. R. A. 280; State ex rel. Attorney General v. Knowles, supra, text 616. Also see the definitions of the two words “public” and “schools” as given in Anderson’s Law Dictionary. It should also be borne in mind that the term “public schools” is a comprehensive one and it should not be narrowed or restricted in its meaning, which frequently must be ascertained from the context. Sometimes it is used as synonymous with common or primary schools, at other times it is used in a far more comprehensive sense. The following authorities are instructive upon this point as showing the different constructions put upon the term: Cooke v. School District No. 12, 12 Colo. 453, text 456, 21 Pac. Rep. 496, 719; St. Joseph’s Church v. Assessors of Taxes of Providence, 12 R. I. 19; Merrick v. Inhabitants *385of Amherst, 12 Allen (Mass.) 500, text 508; Jenkins v. Inhabitants of Andover, 103 Mass. 94, text 97; Gordon v. Cornes, 47 N. Y. 608, text 616; People v. Crissey, 45 Hun. 19, text 21; Collins v. Henderson, 11 Bush (Ky.) 74, text 82 et seq.; Roach v. Board of President and Directors of the St. Louis Public Schools, 77 Mo. 484, text 487.
Remembering that “The established rules of construction applicable to statutes also apply to the construction of constitutions,” 8 Cyc. 729, what meaning are we to give to the term “the public schools,” as used in the amendment in question? We must hold that something was intended by the term, and give effect to it if possible. Goode v. State, decided at this term, and authorities cited therein. We have already found that “public free schools,” as used in Section 1 of Article 12 of the Constitution, could not have been intended, and also that the only other public schools existing in the State, at the time of the adoption of the amendment, were those which we have enumerated above and which are attacked by this objection of the relator which we are now considering. It is not obvious in the light of the cited authorities that these institutions must be held to be embraced in the term “the public schools?” Are we not logically impelled to this conclusion? Must these institutions not have been in the legislative mind at the time of the adoption of the joint resolution proposing the amendment?
But it is earnestly contended by the relator that, whatever conclusion we may reach in regard to the other institutions named in the act, we cannot hold the Institute for the Blind, Deaf and Dumb embraced within the term “the public schools,” because to so hold would contravene section 1 of Article 13, and section 17 of Article 4 of the constitution, which two sections are as follows:
*386“Section 1. Institutions for the benefit of the insane, ¡blind and deaf, and such other benevolent institutions as the public good may require, shall be fostered and supported by the State, subject to such regulations as may be prescribed by law.”
“Section 17. The Governor and the administrative officers of the executive department shall constitute a board of commissioners of State Institutions, which board shall have'supervision of all matters connected, with such institutions in such manner as shall be prescribed by law.”
We cannot agree to this contention. The first quoted section expressly makes such an institution “subject to such regulations as may be prescribed by law,” and we find nothing in the act which prohibits the Board of Commissioners of State Institutions from having “supervision of all matters connected with such institutions in such manner as shall be prescribed by law.”
However, granting this contention, how does it help the relator’s objection? Subject this objection interposed by the relator to the constitutionality of the act to a still more searching analysis. Does the act fall within the term “special law,” or can it be held to be “special legislation?” As we have already seen, all the institutions in question are public institutions. In the light of what has been said by this court, defining special legislation, in Ex-parte Wells, 21 Fla. 280, text 309 et seq.; State ex rel. McQuaid v. Commissioners of Duval County, 23 Fla. 483, text 488, 3 South. Rep. 193; Bloxham v. Florida Cent. & P. R. Co., 35 Fla. 625, text 731 et seq., 17 South. Rep. 902; State ex rel. Attorney General v. Jacksonville Terminal Co., 41 Fla. 363, 27 South. Rep. 221; Givens v. Hillsborough County, 46 Fla. 502, 35 South. Rep. 88, which cases we shall not now take the time to analyze, can the act in question be held to be special legislation ? *387We are of the opinion that under the reasoning applied in the cited cases the question must be answered in the negative. Again none of the institutions in question is incorporated by the act, but only the State Board of Control, of which in our Advisory Opinion, 49 Fla. 269, 39 South. Rep. 63, we held that “The duties to be performed by such board are important and essentially governmental in character.” The Board of Control as thus incorporated is not an “educational, agricultural, mechanical, mining, transportation, mercantile or useful company or association” having an independent existence for private purposes. It is nothing more than a subordinate public agency, created in aid of a public purpose. It is but a part of a general system for the regulation, government and management of “Schools of Higher Grades” authorized 'by section 3, Article 12, and section 1, Article 13 of the constitution. This- being true, we do not see how the provisions of Section 25 of Article 3 of the Constitution as amended could be held to apply to this Board.
The cases of Neil v. Board of Trustees of the Ohio Agricultural and Mechanical College, 31 Ohio St. 15, and State ex rel. Van Riper v. Parsons, 40 N. J. L. 1, text 9, will also prove instructive upon the point as to what constitutes special legislation.
Thus looked at from every view-point, this objection interposed by the relator must be held to be untenable.
VII.
The seventh objection urged by the relator is: “That it is provided by section 3, Article 12 of the constitution of the State of Florida that the Governor, Secretary of State, Attorney General, State Treasurer and Superintendent of Public Instruction shall constitute a body corpo*388rate to be known as the State Board of Education of Florida; and it is provided in and by said act, Chapter 5384, that the State Board shall for certain purpose» therein mentioned, to-wit: the location of the several institutions therein provided for and other purposes, be a joint board with the Board of Control provided for in and by the said act, which provisions attempts to increase the number of the State Board of Education and to add other persons thereto, and to intermingle outside persons with the constitutional board and to have an outside board act as a part of a constitutional board, to have said constitutional board, to-wit: said State Board of Education act as a joint board contrary to the constitution of said State; and it is also provided in and by said section ,3, Article 12 of the constitution of the State of Florida that the said State Board of Education shall have management and investment of all State school funds under such regulation as shall be provided by law and such supervision of schools of higher grades as the law shall provide; whereas it is provided in said act that the Board shall have supervision of the Board of Control therein provided for in the management and conduct of the several 'institutions therein and thereby provided for which said institutions are not part of the system of public free schools of the State and in conflict with the limitations upon the power of the legislature to add or increase the power and duties of the State Board of Education of Florida in matters unconnected with their constitutional jurisdiction.”
Section 3 of Article 12 of the constitution, provides that the State Board of Education, among other things, shall have “such supervision of schools of higher grades as the law shall provide.” We find nothing in the act in question which excludes such supervision. In fact, section 15 of the act expressly provides that the State Board of Con*389trol shall be “at all times under and subject to the control and supervision of the State Board of Education.” Section 3 of Article 12, a portion of which has just been quoted, contemplates that the Legislature should provide by law what supervision of schools of higher grade such board should have. There is no inhibition restraining such board from acting in conjunction with any other board, body or individuals concerning such matters. See French v. State ex rel. Harley, 141 Ind. 618, 41 N. E. Rep. 2, 29 L. R. A. 113; Shoemaker v. United States, 147 U. S. 282, 13 Sup. Ct. Rep. 361. It is the settled law in this State, as we have seen, that “While constitutional prohibitions upon the legislature need not always be express, but may arise from implication, yet the implied prohibition must result from the insertion of some express provision, as mere silence of the constitution cannot be construed as a prohibition. The rule is that nothing shall be regarded as prohibited which is not so either expressly or by fair and reasonable implication.” State ex rel. Attorney General v. Jacksonville Terminal Co., 41 Fla. 377, text 399, 27 South. Rep. 225, and authorities there cited. As to the argument made concerning the intermingling of outside persons with a Constitutional Board and having such outside persons act jointly in matters with constitutional officers, it is a sufficient reply to say that this has frequently been done in different laws enacted by the Legislature, and, so far as we are informed, the right so to do has never been questioned in our courts. See some of the instances cited by us at the close of division III of this opinion. Also see section 17 of Chapter 1766 of the laws of Florida of 1870, brought forward into the Revised Statutes of 1892 as section 296, imposing certain duties upon the Comptroller as to making examinations into the actions and doings of the trustees of the Florida Agricul*390tura] College; Section 3 of Chapter 1905 of the Laws of Florida of 1872 constituting the Superintendent of Public Instruction, by virtue of his office as such, president of the said college; Section 2 of Chapter 3045 of the Laws of Florida of 1877, constituting the Superintendent of Public Instruction and the State Treasurer, by virtue of their offices as such, President and Treasurer respectively of the Board of Trustees of said college. Also see Chapter 4565 of the Laws of 1897, establishing a State Reform School.
We are not informed that any of these cited provisions of the different laws have been attacked in our courts as being unconstitutional. This practical construction and long prevailing custom is a matter of which the courts can take judicial notice and is entitled to consideration. See Bloxham v. Consumers’ Electric Light & St. R. Co., 36 Fla. 519, 18 South. Rep. 444, 51 Amer. St. Rep. 44, 29 L. R. A. 507; State v. Garhardt, 145 Ind. 439, 44 N. E. Rep. 469, 33 L. R. A. 313; City of Terre Haute v. Evansville & T. H. R. Co., 149 Ind. 174, text 186, 37 L. R. A. 189; Smith v. Indianapolis Street Railway Co., 158 Ind. 425, text 435, 63 N. E. Rep. 489; Stuart v. Laird, 1 Cranch (U. S.) 299. This objection even if tenable would not make the entire act unconstitutional. Section 15 of the act expressly provides that the Board of Control shall be at all times under and subject to the control and supervision of the State Board of Education.
VIII.
The eighth ground of attack is: “That it is provided for in Section 14, Article 12 of the Constitution of the State that the Legislature at its first session shall provide for the establishment, maintenance and management of *391such Normal Schools, not to exceed two, as the interests of the public education might demand, and that thereafter the Legislature at its session held in 1887, by act approved on May 31, 1887, did establish and have until the passage of the said act maintained such Normal Schools, one established at Tallahassee and the other at DeFuntak Springs; and whereas it is provided in and by the said act that the said State Normal School established and located at DeFuniak Springs be disestablished and added to the University therein provided for as a part thereof.”
This contention does not strike us with much force. The provision of the constitution invoked in its support leaves it entirely to the judgment and discretion of the legislature as to how many normal schools “not to exceed two as the interests of public education may demand.” The act in question expressly provides for a Colored Normal School and also for a normal department to the University, and also confers upon the State Board of Education and the State Board of Control, acting jointly, authority “to establish and maintain a Normal Department for the instruction of white female teachers in the Florida Female College,” at any time it may be deemed necessary. This seems to us to be a sufficient compliance with the constitutional provision which it is claimed the act violates.
IX
This brings us to the ninth objection interposed, which is: “That it is provided in Section 16, Article 3 of the Constitution of the State that each law enacted in the Legislature shall embrace but one subject and matter properly connected therewith, which subject shall be briefly expressed in the title; and whereas the said act is *392in conflict therewith and is void and of no effect in that the same contains more than one subject and matter properly connected therewith, which several and divers subjects are expressed both in the title and body of the act, to-wit: (1) A University of the State; (2) The Florida Female College; (3) The Institute for the Blind, Deaf and Dumb at St. Augustine, Florida; (4) The State Normal School for Colored People at Tallahassee; (5) The Seminary East of. the Suwannee River at Gainesville, Florida; (6) The Seminary West of the Suwannee River at Tallahassee, Florida; (7) The Normal School for White Students at DeFuniak Springs, Florida; (8) The Normal School at St. Petersburg, Florida; (9) The South Florida Military College at Bartow, Florida; (10) The provisions for examinations for the public free schools and high schools of the State; (11) The provisions for summer schools; (12) Appropriation of property to high schools.”
The determination of this question is fraught with more difficulty than any of the objections which we have yet considered. Let it be frankly admitted that the title to the act in question is decidedly objectionable for many reasons. Among others which might be stated are that it is very prolix, being unduly drawn out, contains much unnecessary matter, is cumbersome and awkwardly worded. However, no matter how strongly these objections may appeal to us, or however much we may disapprove of the title, that does not help us to answer the question, which is has the provision of the constitution been violated ? This provision is section 16 of Article 3, and reads as follows:
“Section 16. Each law enacted in the legislature shall embrace but one subject and matter properly connected *393therewith, which subject shall be briefly expressed in the title; and no law shall be amended or revised by reference to its title only; but in such case the act, as revised, or section, as amended, shall be re-enacted and published at length.”
The authorities quoted and cited by us in the introductory portion of this opinion concerning the rules of constitutional construction apply with full force here also. See especially the cardinal rule enunciated in State ex rel. Turner v. Hocker, 36 Fla. 358, text 363 et seq.
As bearing upon this point, see the following decisions of this court: Advisory Opinion 14 Fla. 285; Gibson v. State, 16 Fla. 291; State ex rel. Attorney General v. Knowles, 16 Fla. 577, text 613 et seq.; Carr v. Thomas, 18 Fla. 736, text 747; City of Jacksonville v. Basnett, 20 Fla. 525; Ex-parte Wells, 21 Fla. 280, text 324; State ex rel. McQuaid v. Commissioners of Duval County, 23 Fla. 483, text 504 et seq., 3 South. Rep. 193; State ex rel. Gonzales v. Palmes, 23 Fla. 620, text 627 et seq., 3 South. Rep. 171; Saunders v. Provisional Municipality of Pensacola, 24 Fla. 226, text 235 et seq., 4 South. Rep. 801; County Commissioners of Lake County v. State, 24 Fla. 263, 4 South. Rep. 795; Holton v. State, 28 Fla. 303, text 308, 9 South. Rep. 716; Smith v. State, 29 Fla. 408, text 417, 10 South. Rep. 894; State ex rel. Attorney General v. Green, 36 Fla. 154, text 181, 18 South. Rep. 334; County Commissioners of Duval County v. City of Jacksonville, 36 Fla. 196, text 224, 18 South. Rep. 339, 29 L. R. A. 416; State ex rel. Turner v. Hocker, 36 Fla. 358, 18 South. Rep. 767; Webster v. Powell, 36 Fla. 703, text 715, 18 South. Rep. 441; State ex rel. Attorney General v. Burns, 38 Fla. 367, text 386 et seq., 21 South. Rep. 290; State ex rel. Attorney General v. Jacksonville Terminal Co., 41 Fla. *394363, 27 South. Rep. 221, 5th head-note; State ex rel. Attorney General v. Jacksonville Terminal Co., 41 Fla. 377, text 414, 27 South. Rep. 225; Florida East Coast Ry. Co. v. Hazel, 43 Fla. 263, text 266, 31 South. Rep. 272, 99 Amer. St. Rep. 114; Potter v. Lainhart, 44, Fla. 647, text 655, 673, 33 South. Rep. 251; Schiller v. State, 49 Fla. 25, 38 South. Rep. 706; West v. State, 50 Fla. ..., 39 South. Rep. 412.
We have collated the foregoing decisions of this court upon the constitutional provision in question, which, we believe, are all that have been rendered, in order that we might the more readily examine them and ascertain just what the settled law in this court is before resorting to the decisions of other courts, which, as is well known, are in a state of hopeless and irreconcilable conflict.
The following principles seem to be well established :
1. The evils or mischiefs intended to be remedied by the adoption of this constitutional provision were (a), as was said in Gibson v. State, supra, text 299, quoting, and approving the following language from Walker v. Caldwell, 4 La. Ann. R. 298, “The title of an act often afforded no clue to its contents. Important general principles were found placed in acts, private or local, in their operation; provisions concerning matters or practice or judicial proceedings were sometimes included in the same statute with matters entirely foreign to them, the result of which was that on many important subjects the statute law had become almost unintelligible, as they whose duty it has been to examine or act under it can well testify. To prevent any further accumulation of this chaotic mass was the object of the Constitutional' provision under consideration,” this court then adding, “Nearly all of the States having Constitutions of recent *395adoption have incorporated therein provisions in nearly identical language, and their courts agree as to the purpose of such provisions. They also agree that the provision refers to the subject-matter of the legislation, and not to a single purpose or end sought to be accomplished. Its purpose was to avoid the confusion incident to the evil which had grown out of ‘omnibus’ legislation.” (b) As was said in State ex rel. Gonzales v. Palmer, supra, text 629, “Of course one of the purposes of this provision was to prevent surprise or fraud upon the Legislature by means of provisions in bills of which the title gave no notice, and which might, therefore, be overlooked, and carelessly and unintentionally adopted.” (c) “The purpose of the Constitutional provision is to prevent ‘hodgepodge or log-rolling’ legislation, surprise or fraud upon the Legislature by means of provisions in acts of which the titles give no intimation, and to fairly apprise the people of the subjects of legislation being enacted.” State ex rel. Attorney General v. Green, supra, 5th headnote; County Commissioners of Duval County v. City of Jacksonville, supra; State ex rel. Turner v. Hocker, supra; Webster v. Powell, supra; State ex rel. Attorney General v. Burns, supra; Potter v. Lainhart, supra.
2. (a) “While the provision in the Constitution is mandatory, still there has been a general disposition in the courts of this and other States to construe it liberally rather than embarrass legislation by a construction where strictness is unnecessary to the accomplishment of the beneficial purpose for which it was adopted.” State ex rel. Attorney General v. Knowles, supra; (b) “While this provision of the constitution is mandatory and of as much binding force upon the Legislature and upon the courts as any other provision in that instrument, and *396while it is the duty of the courts to declare legislative enactments void, when questioned, that are clearly non-complaint with its requirements, still the courts in construing the acts of the legislative branch of the government should always apply a liberal rule, and refuse to declare its action void, except in clear cases that are free from every reasonable doubt,” Holton v. State, supra; State ex rel. Attorney General v. Green, supra; County Commissioners of Duval County v. City of Jacksonville, supra; State ex rel. Turner v. Hocker, supra; Webster v. Powell, supra; State ex rel. Attorney General v. Burns, supra; Florida East Coast Ry. Co. v. Hazel, supra; Potter v. Lainhart, supra; Schiller v. State, supra.
(3) “It is sufficient that the title should express the subject and that it is not necessary for it to set out 'the matter properly connected therewith,”’ State ex rel. McQuaid v. County Commissioners of Duval County, supra; Ex-parte Wells, supra; Schiller v. State, supra.
(4) “If the title fairly gives notice of the subject of the act, so as reasonably to lead to an inquiry into the body of the bill it is all that is necessary. It need not be an index to the contents.” Holton v. State, supra; State ex rel. McQuaid v. County Commissioners of Duval County, supra; State ex rel. Gonzalez v. Palmer, supra; State ex rel. Attorney General v. Green, supra; State ex rel. Attorney General v. Burns, supra.
(5) “The title of an act may be general, and so long as the generality of the subject therein expressed is not employed as a guise to conceal the real object of the law, or some provision therein, it will not be objectionable. It is also true that the title to an act may be so restrictive as to confine the body of the act to such phase of thfe subject as is indicated by the title.” County Commissioners *397of Duval County v. Gity of Jacksonville, supra; State am rel. Glonzales v. Palmer, supra; State ex rel. Attorney General v. Burns, supra; Florida East Coast Ry Co. v. Hazel, supra; Potter v. Lainhart, supra.
(6) “The amplification of the title to an act so as to make it expressly mention matters germane to and properly connected with its general subject does not vitiate such title or subject it to the criticism of having dealt with two distinct or incongruous subjects.” State v. Jacksonville Terminal Co. 41 Fla. 363, 27 South. Rep. 221, 5th head-note.
Other principles discussed in the different decisions of this court might be set forth as having been established thereby, but the foregoing, we believe, will prove sufficient to enable us to, dispose of the objection interposed by the relator which we are now considering.
A careful reading of the cited decisions impels us to the conclusion that the settled policy of this court is to uphold legislative enactments, unless it is made to appear beyond a reasonable doubt that some constitutional provision has been violated. As was said in Holton v. State, supra, “Every reasonable doubt should be resolved in favor of the constitutionality of the act assailed.” Also see the full discussion on page 309 et seq. in said opinion concerning the constitutional provision we are now considering.
Let us now examine the objection interposed by the relator and the argument in support thereof, in the light of the principles which we have found to have been enunciated by this court. Does this much assailed Chapter 5384 of the Laws of Florida of 1905 contain twelve distinct subjects, “which several and divers subjects are expressed both in the title and in the body of the act?” What is the real subject of the act? May it not well be *398said to be a reorganization of the institutions for higher and special education in the State of Florida, or simply, schools, or public schools, or institutions of learning, or public institutions of learning, or educational institutions, or public educational institutions, or special educational institutions, or institutions of special learning, or other similar designation, and would not all the provisions contained in the act be embraced in such subject and matters properly connected therewith? Every one of the institutions mentioned in the act is a public educational institution, and every provision contained in the act relates to at least one of the institutions mentioned therein, and is embraced within the subject mentioned and matters properly connected therewith. Admit that the title does not in express terms give the subject of the act, yet it contains brief mention of practically all the different provisions contained in the act, all of which provisions, as we have seen relate to but one subject and matters properly connected therewith. We might well treat as surplusage much of what is contained in the title, as was intimated in Saunders v. Provisional Municipality of Pensacola, 24 Fla. 226, text 236, 4 South. Rep. 801, might be done, still, as was said therein, the title would be sufficient, and the superfluous matter contained therein is “of itself calculated to call the legislator’s attention more fully to the existing legislation to be effected.” See the reasoning in State ex rel. Gonzales v. Palmes, supra, text 628; Ex-parte Wells, supra, text 324; State ex rel. Attorney General v. Green, supra, text 181; County Commissioners of Duval County v. City of Jacksonville, supra, text 224; State ex rel. Turner v. Hocker, supra, text 364; State ex rel. Attorney General v. Burns, supra, text 387; Florida East Coast Ry. Co. v. Hazel, supra, text 268; Potter v. Lainhart, supra, text 674.
*399It seems to us that this objection imposed by the relator is effectually disposed of by the reasoning used in the cases we have cited. We would also refer to division VI of this opinion, wherein we discussed the sixth objection interposed, reaching the conclusion that all the institutions in question must have been within the legislative mind when the joint resolution was adopted proposing an amendment to Section 20 of Article 3 of the Constitution. We find nothing in the Advisory Opinion, 14 Fla. 285, cited by the relator, which is in conflict with the views herein expressed.
We also refer to Crookston v. Board of County Commissioners, 79 Minn. 283, 82 N. W. Rep. 586, 79 Amer. St. Rep. 453, and especially to the exhaustive note on pages 456 to 486 inclusive of 79 Amer. St. Rep. where many authorities are collected and the subject fully treated. Also see Chapter IV of Lewis’ Southerland’s Statutory Construction (2nd ed.), especially Section 134, to the effect that “The subject of an act may be expressed generally in the title, or spelled out from details which are independent and unconnected except through some general subject as cousins german are related through a common ancestor. According to the authorities the general subject need not appear in the title, if it is clearly disclosed or readily inferred from the details expressed,” and authorities cited in notes 63 and 64; Isenhour v. State, 157 Ind. 517, 62 N. E. Rep. 40, 87 Am. St. Rep. 228. Also see note to Bobel v. People, 64 Amer. St. Rep. 77, and authorities cited. A very instructive case is Attorney General v. Lowrey, 131 Mich., 639, which was affirmed by the U. S. Supreme Court on Nov. 13, 1905, ... U. S.
*400X.
The tenth objection interposed, which is the last in the information proper, is: “That the said act, Chapter 5384, attempts to vest the assets and property of the Institute for the Blind, Deaf and Dumb in the State Board of Education, and to vest the control, possession and management thereof and of said institute in said Board of Control and to authorize the joint board consisting of the State Board of Education and the Board of Control to determine as to change of location of said institute and to do every other matter or thing in that connection necessary and requisite to carry out the purposes of said act; in violation of the constitution of the State of Florida by which said institute for the Blind, Deaf and Dumb is made and declared to be a public institution, jurisdiction and supervision of which is by said constitution given to and vested in the Board of Commissioners of State Institutions.”
We have already treated this objection in disposing Of the sixth objection, in division VI of this opinion, and but little more remains to be said.
The provisions in the act in question relate to the “education and industrial training of the blind, deaf and dumb” (see section 20), and we find nothing therein violative of section 1 of Article 13 or section 17 of Article 4 of the constitution, which sections are copied in full in division VI of this opinion.
When we consider the scope of the institution for the blind, deaf and dumb as revealed in the statutes relating thereto, providing as they do for the attendance of pupils from the ages of six to twenty-one, and longer if necessary for graduation, for competent teachers, for instruction which shall fit the pupils for aiding in earning a sup*401port, and in sharing the enjoyments of life, for graduating them, and that this school stands in the place of all other schools to the members of society for whom it is established, and /that by section 1, Article IB of the constitution it shall be subject to such regulations as may be prescribed by law, we are not able to say that the constitution has been violated by classing it in a system with “Schools of higher grades,” and by giving the State Board of Education the supervision of the Board of Control under the statute here considered.
The manner of such supervision is not prescribed by the constitution, but is authorized thereby to “be prescribed by law,” and the institution in question is to be “subject to such regulation as may be prescribed by law.” The objection is not tenable.
XI.
The first additional ground urged in the amendment to the information is: “That the Legislature has attempted to delegate its legislative power to the said Boards of Education and Control in and as to each and all of the several matters and subjects covered by said act.”
This ground is quite general and we have already considered and disposed of it in other divisions of this opinion. See especially divisions I, II and III. The powers conferred by the act upon the State Board of Education and the State Board of Control are not legislative in their nature but are administrative.
XII.
The second additional ground is: “That said act seeks to create an office, to-wit: The office of member of the Board of Control, or State Board of Control, the incum*402bent of which may be removed by the Governor, contrary to the Constitution of the State under which such officers should only be removed by and with the consent of the Senate.”
We have discussed this ground in division Y of this opinion and decided it adversely to this contention of the relator. We see no occasion for repeating or amplifying what we said there.
XIII.
The third additional ground is: “That the incorporation of the Florida Agricultural College into the University of the State of Florida is not contained in or covered by the title of the act.”
As a matter of fact, at the time of the passage of the act in question, there was no such institution existing as the Florida Agricultural College. Section 3 of Chapter 1768 of the Laws of Florida of 1870, originally incorporating said college, was repealed by Chapter 1905 of the Laws of Florida of 1872, and section 2 of said Chapter 1905, which changed some of the incorporation features, was amended by Section 1 of Chapter 3045 of the Laws of Florida of 1877, which last named section was brought forward, with some changes, into the Revised Statutes of 1892 as section 280. This section of the Revised Statutes was amended by section 1 of Chapter 4233 of the Laws of Florida of 1893, which abolished the incorporation feature. While Chapter 5272 of the Laws of Florida of 1903 changed the name of the institution from the Florida Agricultural College to the University of Florida, as we saw in division II of this opinion, though it did not incorporate the University of Florida. Neither is the University of the State of Florida incorporated under *403the provisions of Chapter 5384 of the Laws of Florida of 1905. See division VI of this opinion. We have treated, fully the objections urged against the title of the act in division IX of this opinion. Suffice it to say that we find no merit in this objection.
XIV.
The fourth additional ground is: “That the declaration that the property of the Florida Agricultural College is the property of the State is not a legislative, but a judicial act, and is an encroachment of the legislature upon the functions of the judiciary.”
A sufficient reply to this objection is that property which belongs to the State may be disposed of by the Legislature without the aid of the courts. This is a legislative prerogative. See State ex rel. Attorney General v. Knowles, 18 Fla. 577, text 616, quoted in division I of this opinion.
XV.
The fifth and last additional ground in the amendment is:
“That the act is a revision of all the statutes of the State on the subjects of the various schools and colleges of the State above the grade of common free schools, and does not re-enact and publish at length any of the said laws, except section 269 of the Revised Statutes.”
We cannot' agree to this contention. The act in question is an independent statute covering a general and comprehensive subject. In addition to what we have already said in this opinion concerning the act in question and the authorities we have cited, see Lake v. State *404ex rel. Palmer, 18 Fla. 501. We also refer again to State ex rel. Attorney General v. Knowles, 16 Fla. 577, text 615; Ex-parte Wells, 21 Fla. 280, text 307; State ex rel. Attorney General v. Covington, 29 Ohio St. 102, text 118, quoted by us in division V of this opinion.
We have now discussed every ground alleged in the information and the amendment thereto against the constitutionality of the act. We have also borne in mind, as is urged by the relator, that all that is required in an information of this character is that it shall be set up therein that the respondents are holding the office or exercising the functions thereof without authority or warrant of law, which allegations may be of the most general character. 17 Ency. of Pl. & Pr. 458; State ex rel. Attorney General v. Phillips, 30 Fla. 579, 11 South. Rep. 922, and authorities cited therein; Simonton v. State, 44 Fla. 289, 31 South. Rep. 821. We listened with attentive interest to the oral arguments of the able counsel for the relator and have examined with great care their elaborate briefs and have considered every point urged by them. Surely if any other grounds of. unconstitutionality exist against the act they would not have escaped their ingenuity and diligence but would have been called to our attention.
It was suggested in the oral argument of one of the counsel for the respondents that the information was so worded concerning the admission of “no student to the Florida Female College except such white female students as may or shall have passed a satisfactory examination in some high school of this State or some other State having a like standing and through and beyond the 10th grade as now established for high schools of this State,” as to suggest the intention on the part of the relator to raise the Federal question that the act was violative of the 14th Amendment to the Constitution of the United States. *405Immediately, however, counsel for the relator positively disclaimed any intention to raise any such question and expressly repudiated the same, therefore, we have not considered or passed upon that point.
Applying, then, the cardinal rule repeatedly enunciated by this court concerning the construction of statutes, the constitutionality of which is questioned, we reach the conclusion that no clear violation of the constitution by the act in question has been made to appear to us, therefore, we would not be justified or warranted in overthrowing it. The Legislature has expressed its will in passing the act, the Governor has duly approved the same and acted thereunder by making appointment as prescribed therein. As a co-ordinate branch of the Government, nothing less than an abiding conviction in our minds, beyond a reasonable doubt, would warrant us in declaring it unconstitutional. It follows, then, from what has been said, that the ninth ground of the demurrer is well taken, therefore, the demurrer must be sustained and the information quashed, and it is so ordered.
In closing this long opinion, we wish to express our high appreciation of the signal ability displayed by the learned counsel for the relator and the respondents in the presentation of the different points involved in this case. We have found both their oral arguments and their briefs enlightening and educative, thereby materially lessening our labors. We have realized the gravity of the questions involved and of their far-reaching consequences to the public, and have reached the conclusions announced herein only after the most thorough investigation .and mature consideration.
It has been a source of gratification to us to find so many of the questions propounded answered by prior de*406cisiona of this court, and we would pay a just tribute to the learning, ability and industry of our predecessors on this bench.
In conclusion we again wish to call attention to the fact that with the wisdom or folly of the act, justice or injustice thereof, we have nothing to do. State ex rel. Attorney General v. Dillon, 32 Fla. 545, 14 South. Rep. 383, 22 L. R. A. 124; Bloxham v. Florida Cent. & P. R. Co., 35 Fla. 625, 17 South. Rep. 902. The sole question we are called upon to decide is does the act conflict with the constitution ? If not, we are bound to uphold it.
Demurrer sustained and information quashed.
Hocker, Whitfield and Parkhill, JJ., concur.
Cockrell, J., disqualified.
Taylor, J., because of local interests involved, recused himself and took no part in the decision of the case.